Citation Nr: 1132209	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left leg paresis.  

2.  Entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDING OF FACT

There is no competent evidence of record documenting the post-service presence of left leg paresis.  


CONCLUSION OF LAW

Left leg paresis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for the claim adjudicated by this decision.  The discussion in an April 2007 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for left leg paresis.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the April 2007 VCAA letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of the Veteran's leg which was obtained in the present case is more than adequate.  Physical examination was conducted and the Veteran's history was recorded.  The claims file was reviewed.  An opinion was provided that the Veteran did not currently have a left leg neurological disorder and the opinion was based on clinical evidence and supported with adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing numbness in the leg during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed neurologic disorder for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first element, the existence of a present disability, is met only if the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A condition present only at some time in the distant past does not satisfy this element.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  In the absence of a showing of a present claimed disability, service connection is not established.  Id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

In September 2006, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for left leg paresis.  

The service treatment records document that the Veteran was treated for left leg paresis during active duty.  In March 2006, the Veteran sought treatment for left leg weakness and radicular symptoms due to a gunshot wound.  A needle EMG of left lower extremity was conducted.  The impression was normal study without evidence of neuropathy or radiculopathy.  A June 2006 record reveals the Veteran had left leg motor paresis in March 2006 status post gunshot wound.  A EMG was referenced as being within normal limits.  

While the Veteran was diagnosed as having left leg paresis while on active duty, the claim must be denied as the preponderance of the competent evidence of record weighs against a finding that the Veteran has left leg paresis at any time post-service.  

The only evidence of record which indicates that the Veteran currently experiences left leg paresis is the Veteran's own allegations.  The Veteran testified before the undersigned in March 2011 that his leg would occasionally go numb including when running.  He opined the numbness was caused by his gunshot wound to the foot as a result of nerve damage.  However, as set out above, the Veteran is not competent to provide an opinion as to the diagnosis and etiology of his left leg paresis.  The Veteran's opinion as to the current cause of his left leg symptoms is without probative value.  

The clinical records associated with the claims file are silent as to complaints of, diagnosis of or treatment for left leg paresis.  

In order to determine if the Veteran had left leg paresis which was incurred in or aggravated by active duty, VA afforded him a VA examination.  At the time of an April 2007 VA examination, it was noted that the Veteran developed intermittent symptoms of numbness and a sense of weakness on the left side of his body.  He attributed it to a gunshot wound he had to the left foot.  In March 2006, the Veteran was evaluated by a neurologist which resulted in a normal neurological examination and normal nerve conduction studies and EMG.  The Veteran reported that the condition had since improved but he continued to have transient episodes in which the left side of his body feels numb.  This occurred with variable frequency.  Physical examination was conducted.  The pertinent diagnosis was claimed left leg motor paresis with a normal left lower extremity neurological examination, nerve conduction study and EMG.  The examiner found that there was insufficient clinical evidence at the time of the examination to warrant a diagnosis of a neurological condition.  The Board finds the report of the April 2007 VA examination constitutes competent medical evidence documenting that the Veteran does not have left leg paresis.  Furthermore, this examiner has not indicated that the Veteran had had left leg paresis at any time after discharge.  The Board finds that there is no competent evidence of record documenting the post-service existence of left leg paresis.  

While the Veteran has alleged continuity of symptomatology and is competent to report he experiences numbness in the left leg since his discharge from active duty, no health care professional has noted the reported history and linked paresis of the left leg to active duty based on that allegation.  The Board notes the Veteran reported this history at the time of the April 2007 VA examination but the examiner did not link paresis of the left leg to active duty.  The examiner was unable to make a diagnosis based on the reported history and physical findings.  The Board finds service connection is not warranted based on continuity of symptomatology.  

While the Board acknowledges the Veteran's complaints of left leg numbness, in the absence of a current disability, as defined by governing law, a claim for service connection must be denied.  The Veteran has not provided any medical evidence evidencing a left leg neurological disability during the appeal period for VA disability compensation purposes.  The Veteran has not indicated that he has received any post-service treatment for the left leg disorder.  Under these facts, a "disability" for VA compensation benefit purposes is not shown to be present in this case.

Based on the foregoing, the Board finds that there is no competent evidence of a current left leg diagnosis.  For the Board to conclude that the Veteran's claimed left leg paresis is related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. §3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).

Therefore, the evidence of record does not support the claim for service connection for left leg paresis.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran does not currently have left leg paresis at any time post-service, the preponderance of the evidence is against the claim.

In reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left leg paresis is denied.  


REMAND

The Veteran is claiming entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  At the time of the March 2011 hearing conducted by the undersigned, the Veteran testified that the symptomatology associated with the service-connected disability had increased since the time he had seen by any health care provider.  Given the Veteran's testimony regarding the symptomatology associated with his service-connected foot disability, the Board finds that a current VA medical examination is necessary.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his gunshot wound to the left foot since his discharge.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected gunshot wound to the left foot.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examiner must determine if the service-connected disability is manifested by any limitation of motion of the foot or ankle and, if the examiner determines that the disorder is manifested by limitation of motion, the examination should include range of motion studies.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner must fully describe the scar or scars associated with the service-connected disability and must provide a description of any symptomatology associated with the scars.  The examiner must describe any neurological impairment attributable to the service-connected disability.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim of entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


